December 8, 2010 Mr. Andrew Davidson Davidson Investment Advisors Davidson Building 8 Third Street North Great Falls, MT 59401 Dear Mr. Davidson: We have been engaged to conduct a verification of the firm’s compliance with the Global Investment Performance Standards (GIPS®) for the period beginning January 1, 1992. Verification is the review of an investment management firm’s performance measurement processes and procedures by an independent third-party verifier. With regard to the use of our firm name, we grant permission to identify Ashland Partners & Company, LLP as the independent third-party verifier for Davidson Investment Advisors. Please feel free to call our Director of Client Relations, Steve Sobhi, at 541-857-8800 with any follow up questions regarding this matter. Sincerely, Ashland Partners & Company, LLP GIPS® Verification & Compliance Consultation
